DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on November 30, 2020. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to the amended claims filed on November 30, 2020 have been fully considered but they are not persuasive.
A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on November 30, 2020.

A:  Examiner’s Response
The jest of Applicants arguments rely on the fact that the cited references either alone or in combination do not teach, disclose or suggest using child bots to expand the knowledge and automation of the system.
Examiner understands Applicant’s arguments but respectfully disagree. In accordance with Applicant’s specification at Paragraph 0017, child bots are independent entities that handle their own NLU (natural language understanding) and NLP (natural language processing), processing logic and code including work flows, answers, interface with transactional and database systems using application processing interface (API) based on the NLU input from the user. The child bots include their own code for managing responses in text format, adding additional data like embedded hyperlinks, audio and video files, documents, images, pdf files etc. In short, the Abstract teaches that the child bot is simply an automated task application or “bot”.
With a broad interpretation, Examiner understands Williams ‘712 as teaching an automated response system (e.g., an automated voice response system) may employ learning strategies to develop or improve automated response capabilities. Learning strategies may include using communications (e.g., utterances, text messages, etc.) of one party in a conversation (e.g., a customer service agent) to identify and categorize communications of another party in the conversation (e.g., a caller). 
In sum, Williams ‘712 use classifiers to expand the knowledge and automation of the system. For instance, classifiers can be build from the categorized communications. Classifiers can be used to identify common communications patterns of a party in a conversation (e.g., an agent).  In one aspect, Williams ‘712 uses agent communications (e.g., utterances, text messages, etc.) captured in a set of previously recorded agent-caller conversations (e.g., human agent-caller conversations) to train a set of agent classifiers. Basically, Williams ‘712 teaches a method that includes receiving a set of conversations between a members of a first party type (e.g., human agents or software agents) and a members of a second party type (e.g., human callers), wherein each of the conversations includes a communication of a member of the first party type and a communication (e.g., a spoken request) of a member of the second party type that is responsive to 
Therefore, with this broad interpretation, Williams ‘712 alone or in combination with Allen ‘327 teaches, discloses or suggests the Applicant's invention, which is a system using child bots to expand the knowledge and automation of the system thereof. Thus, due to Applicant's broad claim language, Applicant's invention is not far removed from the art of record. Accordingly, these limitations do not render claims patentably distinct over the prior art of record. As a result, it is respectfully submitted that the present application is not in condition for allowance.


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1-20 has a period (.) after each step (a-f). 
For example, Claim 1 has Steps (a-f) with a period after the (a-f). Examiner suggests placing replacing each period with a “closed parenthesis”.   
In accordance with MPEP 608.01(m) “Forms of Claims”… Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
 Appropriate correction is required.


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

	

Claim Rejection - 35 USC § 112
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)

	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20050105712 A1 hereinafter, Williams ‘712) in combination with Allen et al. (US 20170220327 A1 hereinafter, Allen ‘327).
Regarding claim 13; Williams ‘712 discloses a computer-implemented method for task automation utilizing natural language processing (i.e. An automated response system (e.g., an automated voice response system) may employ learning strategies to develop or improve automated response capabilities. See Abstract), 
the method comprising: 
a. designating a device to provide a user interface (Fig. 3, Step 18 i.e. The human agent views a graphical user interface with a presentation of the conversation so far (18). Paragraph 0068)
for receiving natural language input from a user (Fig. 3, Step 2 i.e. A user initiates a conversation by communicating a question or statement to the contact center (2). Paragraph 0068) 
b. providing electronically coded data associated with the natural language to a master bot  (Fig. 3, Step 4-6 i.e. Next, the communication is converted into text (4). The identified transition may contain variable data that is pertinent to the subsequent response by the system. The variable data may be the customer's name or identifying number and has a specific data type [string, number, date, etc.]. The variable data (when present) is extracted from the text of the customer's communication (6). Paragraph 0124)
(Fig. 3, Steps 6-8 i.e. The identified transition may contain variable data that is pertinent to the subsequent response by the system. The variable data may be the customer's name or identifying number and has a specific data type [string, number, date, etc.]. The variable data is extracted from the text of the customer's communication (6). Special rules may be used to identify the variable data. Next, the concept recognition engine parses the remaining text into S-morphs and collects a "bag of concepts" matching these S-morphs (8). Paragraph 0068); 
d. receiving, by master bot, child bot application responses comprising the child bot identity, child bot type, an answer and a confidence score (i.e. Next, the system identifies the transition from the current state whose concepts matches the extracted concepts from the customer's communication with the highest level of confidence (10). Paragraph 0068) 
e. determining, by master bot, a winning child bot response based upon the confidence score (i.e. Fig. 3, Steps 12-14 i.e. If data variables are expected in the transition, then matching the data type of the expected variables with the data type of extracted variables is included in the comparison. If the confidence of the match is higher than a set threshold (12), then the system assumes that the customer is on the identified transition. In this case, the system may have to look up data for the response matching the identified transition (14). For instance, if the customer's communication is a question asking about operating hours of a business, then the system may look up the operating hours in a database. Next, the system sends the matching response to the user with the extra data if it is part of the response (16). Paragraph 0068) 
f. providing the winning child bot answer to the user via the device (i.e. Fig. 3, Step 16 i.e. The system sends the matching response to the user with the extra data if it is part of the response (16). This response may be one of many forms of communication. If the conversation is over a phone, then the system's response may be computer-generated speech. If the conversation is text-based, then the response may be text. Of the response may be in text even though the question is in speech, or vice versa. Paragraph 0068) 
 g. Storing the natural language input and winning child bot response in a conversation database (i.e. These key concepts for a communication (question or response, in the example being discussed) can be stored as a non-ordered set and can be referred to as a "bag of concepts". All of the information in this knowledge base is stored using a well-defined XML grammar. Examples of mark-up languages include Hyper Text Markup Language (HTML) and Voice Extensible Markup Language (VoiceXML). In this case, a Conversation Markup Language (CML) is used to store the information for the knowledge base. Paragraph 0068);
(Fig. 3, Step 24 “Customer Continues” i.e. If the customer decides to continue, the system repeats Step 2 again wherein A user initiates a conversation by communicating a question or statement to the contact center. Paragraph 0068) 
i. Matching the new natural language input with natural language input stored in the conversation database (Fig. 3, Step 24 “Customer Continues” i.e. After Step 24 the system may repeat  Step 10 wherein  the system identifies the transition from the current state whose concepts matches the extracted concepts from the customer's communication with the highest level of confidence (10). Paragraph 0068) 
j. Passing the new user natural language input only to the winning child bot associated with the matched natural language input from the conversation database via master bot (Fig. 3, Step 24 “Customer Continues” i.e. If the customer decides to continue, the system may repeat Steps 6-8 of Fig. 3.  Paragraph 0068)
k. Receiving, via master bot, a new response from the winning child bot (Fig. 3, Step 24 “Customer Continues” i.e. If the customer decides to continue, the system may repeat Steps 12-14 of Fig. 3.  Paragraph 0068);
l. Passing the new winning child bot answer to the user, via the device (Fig. 3, Step 24 “Customer Continues” i.e. If the customer decides to continue, the system may repeat Step 16 of Fig. 3. Paragraph 0068). 
Examiner reasonably believes the variable data of Williams ‘712 equates to the electronically coded data stated above. However, Examiner cites Allen ‘327 to better disclose this limitation. 
Allen ‘327 discloses electronically coded data (i.e. At block 415, source code may be identified and analyzed. In some embodiments, the source code analyzer 206 may identify and analyze the source code corresponding to the natural language problem. The source code analyzer 206 may identify the example source code in the text of the data and may generate parsed source code by parsing the example source code in the data. The source code analyzer may parse and analyze the source code and generate metadata to identify the different types of software constructs (e.g., class, method, variables, variable types, etc.) associated with the parsed source code. The parsed source code and associated metadata may then be transmitted to the knowledgebase engine 208. Paragraph 0036).
Williams ‘712 and Allen ‘327 are combinable because they are from same field of endeavor of speech systems (Allen ‘327 at “Background”). At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by 

Regarding claim 14; Williams ‘712 discloses latching with the winning child bot (Fig. 3, Step 24 “Customer Continues” i.e. The customer may continue the conversation at Step 24 of Fig. 3. Paragraph 0068)

Regarding claim 15; Williams ‘712 discloses: a. Maintaining contact with the child bot (i.e. The sequence of steps and transitions may continue until either the customer terminates the conversation or the state transition graph reaches an end state. Paragraph 0059); 
b. Passing child bot queries to the user (Fig. 3, Step 16 i.e. If the customer's communication is a question asking about operating hours of a business, then the system may look up the operating hours in a database. Next, the system sends the matching response to the user with the extra data if it is part of the response (16). This response may be one of many forms of communication. Paragraph 0068)
c. Passing user query responses to the child bot (Fig. 3, Step 14 i.e. If one transition is appropriate, then the human agent indicates the transition to the system and the system continues the conversation in the automated mode (14).. Paragraph 0068);
 d. Disabling contact with the child bot after receipt of a conversation terminator from the user or the child bot (i.e. Fig. 3, Step 26 “Conversation is Over” Paragraph 0068).

Regarding claim 16; Williams ‘712 discloses wherein passing the electronically coded data to a set of child hots and receiving child bot application responses comprising an answer and a confidence score comprises: a.    Passing the electronically coded data to a service bus (Fig. 3, Step 16 i.e. If the customer's communication is a question asking about operating hours of a business, then the system may look up the 
b.    Passing the electronically coded data from the service bus to a set of child bots (Fig. 3, Step 14 i.e. If one transition is appropriate, then the human agent indicates the transition to the system and the system continues the conversation in the automated mode (14). Paragraph 0068);
NOTE: Examiner understands that service bus implements a communication system between mutually interacting software applications in a service-oriented architecture. With this said, Examiner interprets the Conversation Server 30 of Fig. 4 as a service bus because the conversation server 30 interacts with an enterprise information server (34) that accepts data originating from customers and provides data for responses to customer questions. 

Regarding claim 17; Williams ‘712 discloses wherein determining a winning child bot response based upon a confidence score comprises: a. Receiving the child bot responses at a rule engine (Fig. 3, Step 6-8 i.e. The variable data (when present) is extracted from the text of the customer's communication (6). Special rules may be used to identify the variable data. Next, the concept recognition engine parses the remaining text into S-morphs and collects a "bag of concepts" matching these S-morphs (8). Paragraph 0068); 
b. Ranking the received child bot responses according to confidence score (Fig. 3, Step 10 i.e. Next, the system identifies the transition from the current state whose concepts matches the extracted concepts from the customer's communication with the highest level of confidence (10). Paragraph 0068); 
c. Defining the response having the highest confidence score as the winning response (Fig. 3, Step 12. If the confidence of the match is higher than a set threshold (12), then the system assumes that the customer is on the identified transition. Paragraph 0068) 

Regarding claim 18; Williams ‘712 discloses further comprising: a. Responding directly to a user natural language greeting (i.e. For example, customer A calls a company's customer contact center to inquire about their warranties on new products. Customer A is greeted by an automated system that introduces itself and gives a brief 

Regarding claim 19; Williams ‘712 discloses further comprising: a. Providing the user an option to connect to a live agent application (i.e. Blended Agent Assist--In this mode, the system involves a human agent by presenting him with the customer inquiry and a number of suggested responses ranked by confidence/similarity ("match score"). The human agent selects one of the suggested responses, enabling the system to complete the call. Paragraph 0064)
b. Receiving from the user a request to connect to a live agent application (i.e. The automated system asks the customer to please wait momentarily while it finds an answer to his question. The system places a call to the next available agent. While the customer is waiting, the system connects to an available human agent and plays a whisper of customer B's question. The human agent receives a screen pop with several suggested responses to the customer's question. Paragraph 0064) 
c. Connecting the user to a live agent application (i.e. The system places a call to the next available agent. While the customer is waiting, the system connects to an available human agent and plays a whisper of customer B's question. Paragraph 0064) 
d. Serving as an interface between the live agent and the user (i.e. The automated system asks the customer to please wait momentarily while it finds an answer to his question. The system places a call to the next available agent. While the customer is waiting, the system connects to an available human agent and plays a whisper of customer B's question. The human agent receives a screen pop with several suggested responses to the customer's question. Paragraph 0064)
e. Disabling contact with the agent as or after receiving a conversation terminator from the agent or the user and being ready to receive the next set of user input (i.e. The human agent selects an appropriate suggested answer and hits `respond,` enabling the system to complete the interaction. The system asks customer B if the resolution was helpful and whether he has any additional questions. His question answered, customer B finishes the call without knowing that a human agent selected any of the responses. Paragraph 0064)

Regarding claim 20; Williams ‘712 discloses comprising: a. Providing the user a winning response which comprises an embedded hyperlink (i.e. The human agent receives a screen pop with several 

Regarding claim 1; Claim 1 contains substantially the same subject matter as Claim 13. Therefore, Claim 1 is rejected on the same grounds as Claim 13. 

Regarding claim 2; Williams ‘712 discloses comprising the step of: a. Authenticating the user (i.e. The identified transition may contain variable data that is pertinent to the subsequent response by the system. The variable data may be the customer's name or identifying number and has a specific data type [string, number, date, etc.]. Paragraph 0068).
Regarding claim 3; Williams ‘712 discloses comprising the step of: a. Detecting the channel of the user (i.e. The system is a multi-channel conversational application. Within the conversation server 30, sets of automated software agents execute the system application. By multi-channel, we mean, for example, that the software agents are capable of interacting with callers over multiple channels of interaction: telephones, web, Instant Messaging, and email. Paragraph 0071).
Regarding claim 4; Williams ‘712 discloses comprising the step of: 
a. Formatting the winning response to a required user experience (i.e. To translate the channel-independent response to a channel-specific response using the appropriate document definition language (HTML, VoiceXML, SIMPL, SMTP, etc.). This translation is governed by XSL style-sheets. The definition of responses and processing style-sheets is part of the application definition and returned by the agent in reply to each request processing invocation. Paragraph 0116)

Regarding claim 5; Williams ‘712 discloses comprising the steps of: a. Receiving from the user an indication that the winning response is not adequate (i.e. The system also shows the human agent a list of expected transitions from the current state ranked in order from the transition with the best match with the customer's communication to the worst match. The human agent determines if one of the expected transitions is appropriate for the context of the conversation (20). Paragraph 0068)
(i.e. If one transition is appropriate, then the human agent indicates the transition to the system and the system continues the conversation in the automated mode (14). Otherwise, if the human agent determines that no transition is appropriate for the context of the conversation, then the human agent directly takes over the conversation until its completion (28). Paragraph 0068) 

Regarding claim 6; Claim 6 contains substantially the same subject matter as Claim 14. Therefore, Claim 6 is rejected on the same grounds as Claim 14. 
Regarding claim 7; Claim 7 contains substantially the same subject matter as Claim 15. Therefore, Claim 7 is rejected on the same grounds as Claim 15.
Regarding claim 8; Claim 8 contains substantially the same subject matter as Claim 16. Therefore, Claim 8 is rejected on the same grounds as Claim 16.
 Regarding claim 9; Claim 9 contains substantially the same subject matter as Claim 17. Therefore, Claim 9 is rejected on the same grounds as Claim 17.
Regarding claim 10; Claim 10 contains substantially the same subject matter as Claim 18. Therefore, Claim 10 is rejected on the same grounds as Claim 18.
Regarding claim 11; Claim 11 contains substantially the same subject matter as Claim 19. Therefore, Claim 11 is rejected on the same grounds as Claim 19.
Regarding claim 12; Claim 12 contains substantially the same subject matter as Claim 20. Therefore, Claim 12 is rejected on the same grounds as Claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/            Primary Examiner, Art Unit 2677